Citation Nr: 0031276	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension with 
cardiac disease, claimed as due to participation in drug 
testing while on active duty.

2.  Entitlement to service connection for tremors, claimed as 
due to participation in drug testing while on active duty.

3.  Entitlement to service connection for a mental disorder-
to include
post-traumatic stress disorder (PTSD), claimed as due to 
participation in drug testing while on active duty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1965 to February 1967.

In September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claims for service connection for hypertension with 
cardiac disease, for tremors, and for a mental disorder 
inclusive of PTSD-all of which he alleged were due to his 
participation in drug testing while on active duty.  He 
appealed to the Board of Veterans' Appeals (Board).


REMAND

The RO denied the veteran's claims as not well grounded 
because, although records obtained from the Army Chemical 
Research and Development Laboratories at Edgewood Arsenal in 
Maryland confirmed that he participated in drug testing 
while on active duty in the military, there still was no 
competent medical evidence of record suggesting that any of 
the conditions at issue was a residual of that drug testing-
as opposed to, for example, various other possible factors 
totally unrelated to his service in the military.  

However, on November 9, 2000, while the appeal was pending, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [hereinafter VCAA] was signed into 
law.  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes an earlier 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 


filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this recent important change in the law brought 
about by VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the Army 
Chemical Research and Development 
Laboratories at Edgewood Arsenal 
in Maryland to obtain any additional 
medical or other records that were not 
previously submitted concerning the 
veteran's participation in drug testing 
while on active duty.  This request is to 
ensure that all records pertaining to 
that drug testing are on file and 
available for consideration in his 
appeal.

2.  The RO also should contact the 
National Research Council of the National 
Academy of Sciences to obtain all 
relevant medical and other records from 
that 


independent non-government scientific 
organization concerning the veteran's 
participation in the drug testing during 
service.  The veteran already submitted a 
letter from this organization in December 
1998, along with his Notice of 
Disagreement (NOD), but he also referred 
to the actual findings of that 
organization after a committee of 
independent experts tabulated and 
evaluated the responses of a 
questionnaire that he and other veterans 
completed who participated in the drug 
testing.  The findings reportedly 
discussed whether the participants had 
experienced any delayed or long-term 
health effects from the drug testing, 
but the report of those findings is not 
currently of record and should be 
obtained in addition to any other 
pertinent evidence from that 
organization.

3.  The RO should ask the veteran to 
provide a list (containing names, 
addresses, and dates) of any additional 
sources of treatment (VA, private or 
other) that he has received for the 
conditions at issue.  This is not meant 
to include medical records already 
submitted or otherwise obtained.  After 
securing any necessary authorization, the 
RO should directly contact the sources 
identified and obtain copies of the 
records in their possession, in 
accordance with 38 C.F.R § 3.159 (2000).  
All efforts to obtain these records 
should be documented and all evidence 
obtained should be associated with the 
claims folder.

4.  The RO should schedule the veteran 
for medical examinations by appropriate 
specialists to obtain medical opinions 
indicating whether it is at least 


as likely as not that any of the 
conditions at issue is attributable to 
the drug testing that he participated in 
during service (involving any trials of 
"BZ" and "LSD").  Inasmuch as the 
purpose of the examinations is to 
determine the medical probability that 
such a
cause-and-effect relationship exists, the 
examiners should review all of the 
pertinent medical and other evidence in 
the claims folder-including a complete 
copy of this REMAND and all additional 
evidence obtained as a result of the 
development requested above.  The reports 
of the examinations should reflect 
consideration of the veteran's pertinent 
medical history and complaints, and all 
pertinent clinical findings and tests 
should be performed.  The examiners must 
set forth the rationale underlying any 
conclusions drawn or opinions expressed-
to include, as appropriate, citation to 
specific evidence in the record in 
typewritten reports.  The examiners 
should also explain the conclusions in 
the context of other medical opinions of 
record, particularly those of the VA 
physicians who examined the veteran in 
June and July 1998 and, if applicable, 
should reconcile any differences of 
opinion regarding the etiology or cause 
for the conditions at issue.

5.  The RO should review the examination 
reports to determine if they are in 
compliance with the directives of this 
remand.  Any report that is not, it 
should be returned to the physician, 
along with the claims folder, for 
immediate corrective action.
See 38 C.F.R. § 4.2 (2000).

6.  The veteran is hereby informed that 
he should assist 


the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate or to report for any 
scheduled examination without good cause 
may result in an adverse decision. .  See 
38 C.F.R. §§ 3.158, 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).            

7.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate 
the veteran's claims on the merits.  And 
in so doing, the RO must base its 
decision on consideration of all of 
the pertinent evidence of record, both 
favorable and unfavorable to the claims, 
including that added to the record since 
the issuance of the Statement of the Case 
(SOC) and as a result of the above-
requested development.   In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The RO must ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed with respect to the veteran's 
claims.   The RO should specifically 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the 


processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

9.  If any benefits sought on appeal 
remain denied, or are not granted to the 
satisfaction of the veteran, then the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford the veteran due 
process of law, and to further develop the record.  It is not 
the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


